t c summary opinion united_states tax_court pascal nsame and lamiaa msalka petitioners v commissioner of internal revenue respondent docket no 11462-15s filed date pascal nsame and lamiaa msalka pro sese timothy b heavner and mary ann waters for respondent summary opinion colvin judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar and are in u s dollars unless continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for after concessions the issues for decision are whether petitioners bear the burden_of_proof we hold that they do whether petitioners had a loss from the sale of their home in montreal canada the canadian property as they claimed at trial a gain of dollar_figure as respondent contends or a gain_or_loss in some other amount we hold that petitioners’ gain from the sale of the canadian property was dollar_figure whether petitioners are entitled to a deduction for a foreign_currency transaction loss under sec_988 we hold that they are not continued otherwise indicated petitioners resided in vermont when they timely filed the petition 2the parties agree that petitioners may deduct a partial homeowners exclusion of dollar_figure dollar_figure in selling_expenses and dollar_figure in expenses for additions improvements on the home respondent’s computations use dollar_figure as the amount of the additions improvements however respondent’s opening brief states that the additions improvements to the canadian property totaled dollar_figure we will treat dollar_figure as the correct amount 3during the rule computation the parties shall adjust the amount of gain to take into account our finding that the canadian property was not held_for_the_production_of_income after date whether or to what extent petitioners may deduct business_expenses we hold that they are to the extent stated below whether petitioners are liable for the additional tax under sec_72 for a distribution from a retirement account we hold that they are background petitioners pascal nsame petitioner husband and lamiaa msalka petitioner wife were both employed by international business machines corp ibm in a the canadian property petitioners purchased the canadian property in date petitioner wife lived there from date until date when she moved to vermont for work petitioners held the canadian property out for rent beginning on date petitioner husband resumed living at the canadian property in date petitioners sold the canadian property on date b distribution from petitioner husband’s retirement account petitioner husband withdrew dollar_figure from his retirement account in as reported to him on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc provided by fidelity investments c tax returns petitioners reported no expenses on their schedule c profit or loss from business filed with their joint federal_income_tax return for after receiving the notice_of_deficiency and filing their petition petitioners provided respondent three amended tax returns for petitioners reported schedule c business_expenses of dollar_figure on their first amended_return and dollar_figure on their two subsequent amended returns at trial petitioners submitted a spreadsheet4 that stated they had dollar_figure in business_expenses d document requests respondent requested documents from petitioners to evaluate their various contentions petitioners responded by stating that the requests were unreasonable that some of the documents were confidential and that they would provide only nonconfidential business information petitioners eventually provided a small amount of documentation but except for one business_expense item none of the documentation was sufficient to substantiate their claims 4the record does not indicate when the spreadsheet was prepared discussion our discussion is organized as follows a burden_of_proof b gain_or_loss on the sale of the canadian property c foreign_currency transaction loss d business_expenses e the additional tax under sec_72 for an early distribution from a retirement account and f petitioners’ claim for damages a burden_of_proof taxpayers generally bear the burden of proving that the commissioner’s determination is incorrect rule a see 290_us_111 however under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayers comply with all substantiation requirements in the internal_revenue_code introduce credible_evidence with respect to factual issues relevant to ascertaining their liability and cooperate with reasonable requests by the commissioner for information documents and meetings sec_7491 and a and b petitioners contend that the burden_of_proof has shifted to respondent under sec_7491 respondent requested information relating to petitioners’ claims but petitioners’ responses were insufficient to substantiate them nothing in the record supports petitioners’ claims that respondent’s requests were unreasonable or that they were justified in not producing some of the documents on the grounds that they were confidential thus petitioners have not satisfied the requirements of sec_7491 b gain_or_loss on the sale of the canadian property in their petition petitioners contend they had taxable gain of dollar_figure on the sale of the canadian property at trial petitioners contended they sustained a loss when they sold the property respondent contends petitioners had gain of dollar_figure the parties dispute the amounts of the canadian property’s cost_basis adjusted_basis and sale price and the dates that the property was held_for_the_production_of_income purchase_price at trial petitioner husband testified that the cost_basis of the canadian property was dollar_figure instead of the dollar_figure used by respondent petitioners offered into evidence five documents written in french which they argue substantiate their claim that the cost_basis was dollar_figure documents written in a language other than english are generally not admissible unless the offering party provides an english translation 300_f3d_1 n 1st cir see also 519_f3d_56 1st circ 492_f3d_39 n 1st cir petitioner husband testified that the french language documents exhibit 16-p established the cost_basis but later said that they provided information about the refinancing of the canadian property in the french language documents include no translation5 and thus are not admissible we decide whether a witness’ testimony is credible by relying on objective facts the reasonableness of the testimony the consistency of statements made by the witness and the demeanor of the witness see 140_us_417 338_f2d_602 9th cir aff’g 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure witness testimony could almost always be said to be self- serving but that factor alone is not a reason to automatically reject the evidence as unreliable 761_f3d_314 n 3d cir we may discount testimony which we find to be unworthy of belief see 87_tc_74 but we may not arbitrarily disregard testimony that is competent relevant and uncontradicted see 5petitioners submitted one translated document with their answering brief we generally do not consider documents submitted by one party after trial because the other party has not had an opportunity to seek additional testimony relating to the document in addition according to the translation the document is a credit application and does not show the amount of petitioners’ cost_basis in the canadian property thus we do not consider that document in deciding this case 39_f3d_658 6th cir aff’g and remanding 99_tc_370 and tcmemo_1992_616 petitioner husband testified that their cost_basis was dollar_figure however in two letters to respondent petitioners said the cost_basis was cadbig_number which according to the conversion rate used by both parties equaled dollar_figure at the time of purchase because of this inconsistency petitioner husband’s testimony on this point was not credible without documentary_evidence or credible testimony supporting their claim petitioners have not shown that the cost_basis of the property was an amount other than dollar_figure as determined by respondent thus we find that petitioners’ cost_basis in the canadian property was dollar_figure adjusted_basis petitioners contend that their adjusted_basis includes dollar_figure in other expenses comprising montreal business_losses from to utilities business travel in and vehicle expenses and dollar_figure from loss of income petitioners do not adequately explain how the other expenses relate to their basis in the canadian property therefore the dollar_figure is not included in their adjusted_basis petitioner husband testified that the dollar_figure loss of income comprises a foreign_currency transaction loss of dollar_figure and business_expenses totaling dollar_figure as discussed below petitioners may not deduct any amount for a foreign_currency transaction loss thus petitioners’ basis does not include any of the dollar_figure depreciation respondent contends that petitioners placed the property in service as a rental on date in part because petitioners so stated in two letters they sent to respondent in contrast petitioner husband testified that after petitioner wife moved to vermont they held the canadian property for sale from date to date and then held it for rent petitioner husband’s testimony that petitioners first held the canadian property for rent in date is contrary to the letters he sent to respondent his testimony relating to the attempted sale of the property was vague murky and unaccompanied by any related documentary_evidence the complete absence of relevant documents undermines his credibility therefore we find that the canadian property was not held_for_sale from date to date and was placed into service as a rental on date under sec_1_168_i_-4 income_tax regs when a property_held_for_the_production_of_income is converted to personal_use it is depreciable only for the months the property is deemed to be placed_in_service during the year emphasis added petitioners contend that the property ceased being held_for_the_production_of_income in date respondent states that the property was placed_in_service until date respondent’s calculations treated the property as depreciable until date when petitioner husband resumed living in the home because both parties state that the property was held for rent through but not after date we treat the rental period as ending date thus we find that the canadian property was held for rent from date to date sale price at trial the parties agreed that the sale price of the home was dollar_figure after trial petitioners contended they are allowed a reduction in the sale price of the home to dollar_figure because of a business use rule petitioners did 6respondent states and petitioners do not dispute that the date is date and we accept that date not provide any authority for thi sec_50 reduction in addition their contention is untimely we find that the sale price of the canadian property was dollar_figure c foreign_currency transaction loss petitioners contend that they are entitled to deduct a foreign_currency transaction loss under sec_988 of dollar_figure for mortgage payments they made on the canadian property we disagree a foreign_currency transaction loss can occur when there are changes in the exchange rate between the taxpayer’s primary currency and the currency in which the debt was denominated sec_988 c and petitioners did not provide testimony or admissible documents7 to substantiate the amounts of payments they made on the mortgage during the rental period thus petitioners have not shown they may deduct a foreign_currency transaction loss d business_expenses sec_162 allows deductions for ordinary and necessary business_expenses paid_or_incurred in conducting a trade_or_business taxpayers must maintain records that sufficiently substantiate the amounts of their claimed deductions sec_6001 see 65_tc_87 7petitioners provided only the french language documents which are not admissible see supra pp aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs petitioners deducted dollar_figure for professional membership fees paid to the institute of electrical and electronics engineers petitioners adequately substantiated that this expense is related to petitioner husband’s employment at ibm thus they may deduct it as an unreimbursed employee expense petitioners also contend they are eligible for business deductions for expenses for travel office supplies professional certifications bookkeeping services telephones interest on a business loan and a timeshare in florida except as discussed above the documentation they provided did not sufficiently substantiate the amounts claimed or show that the expenses were business related petitioner husband’s testimony concerning the legitimacy and amount of the business_expenses was evasive and lacked credibility for example when asked whether he had brought documents to substantiate his business_expenses he responded that his documents were too numerous for him to find those respondent had requested and that respondent had had the chance to ask for the documents for years and had not we note that respondent had asked petitioners for but petitioners did not provide these documents at least three times before trial thus except for dollar_figure for the professional membership petitioners may not deduct business_expenses for e additional tax under sec_72 petitioners withdrew dollar_figure from petitioner-husband’s retirement account in sec_72 provides that unless an exception applies any distributions from a retirement account are subject_to a additional tax one of the exceptions is payment of a tax levy sec_72 petitioners contend that they used a portion of the dollar_figure to pay a tax levy however they provided no evidence describing the tax levy in his testimony petitioner husband referred to the tax levy only vaguely he did not specify the date the amount or the taxing authority that imposed the levy petitioners have not shown that they are eligible for the exception for tax levies under sec_72 petitioners also contend that the remaining portion of the dollar_figure was a loan which they used to purchase a home in vermont in petitioners provided only form 1099-r as evidence of the loan but that form does not provide any information about a loan because of the lack of sufficient evidence 8after trial petitioners stated that additional exclusions under sec_72 applied to the disbursement their claim of additional grounds is untimely and we will not consider it relating to petitioners’ use of the funds distributed from his retirement account the entire dollar_figure is subject_to the additional tax under sec_72 f petitioners’ claim for damages petitioners seek monetary damages from respondent on the grounds that respondent knowingly misrepresented the facts made intentional false statements and concealed the truth there is no credible_evidence in the record supporting petitioners’ claims on these points to reflect the foregoing decision will be entered under rule
